DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed March 16, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Claims 1-4, 6, 8, 12-16, 18-20, and 28-30 are currently pending. 
Claims 13-14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 15, 2021.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 12, 15, 19, and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van Criekinge (US 2011/0117551 Pub 5/19/2011).
Regarding Claim 1 Van Criekinge discloses that they have found that cytosines within CpG dinucleotides of DNA from particular genes, including CD248, are differentially methylated in human lung cancer tissue samples and normal lung tissue control samples (para 0023). Van Criekinge teaches that bisulfite ion treated gene sequence can be exposed to alkaline conditions, which convert bisulfite modified cytosine residues to uracil residues. The DNA can be amplified, for example, by PCR, and sequenced to determine whether CpG sites are methylated in the DNA of the sample. Uracil is recognized as a thymine by Taq polymerase and, upon PCR, the resultant product contains cytosine only at the position where 5-methylcytosine was present in the starting template DNA. One can compare the amount or distribution of uracil residues in the bisulfite ion treated gene sequence of the test cell with a similarly treated corresponding non-methylated gene sequence. A decrease in the amount or distribution of uracil residues in the gene from the test cell indicates methylation of cytosine residues in CpG dinucleotides in the gene of the test cell (para 0052). Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). Thus Van Criekinge teaches a method comprising a) bisulfite treating isolated genomic DNA from a sample derived from a human to generate bisulfite treated DNA, and b) amplifying a region of the CD248 gene from the bisulfite treated DNA to produce an amplicon from the CD248 gene.  It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. 
Regarding Claim 2 Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. Thus Van Criekinge teaches a method wherein said at least one CpG position is present in the exon of the CD248 gene. 
Regarding Claim 3 Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. It is a property of the method of Van Criekinge that if the exon was assessed the CpG’s at positions 1-21 according to SEQ ID NOs: 1 would be assessed. 
Regarding Claim 4 Van Criekinge teaches that bisulfite ion treated gene sequence can be exposed to alkaline conditions, which convert bisulfite modified cytosine residues to uracil residues. The DNA can be amplified, for example, by PCR, and sequenced to determine whether CpG sites are methylated in the DNA of the sample (para 0052). Thus Van Criekinge teaches a  method wherein the bisulfite convertible cytosine is detected by a sequencing method which is considered to be an “other method” that relies on detection of amplified DNA.
Regarding Claim 6 Van Criekinge teaches that test samples and normal samples for diagnostic, prognostic, or personalized medicine uses can be obtained from surgical samples, such as biopsies or fine needle aspirates, from paraffin embedded lung, or other organ tissues, from a body fluid such as blood, serum, lymph, saliva, sputum, urine, pleural fluid, bronchoalveolar lavage fluid. Thus Van Criekinge teaches a method wherein the sample is selected from a body fluid, blood samples, a tissue, or an organ. 
Regarding Claim 8 Van Criekinge teaches any nucleic acid specimen in purified or non-purified form obtained from such specimen cell can be utilized as the starting nucleic acid or acids (para 0046). Thus Van Criekinge teaches a method without a step of purifying the cells.  
Regarding Claim 12 Van Criekinge teaches the test samples may contain cancer cells or pre-cancer cells or nucleic acids from them. For example the sample may contain lung adenoma cells, lung advanced adenoma cells, or lung adenocarcinoma cells (para 0046). 
Regarding Claim 15 Van Criekinge teaches the method can be performed using a kit comprising a bisulfite reagent and materials for detecting the bisulfite convertible cytosine at CpG positions selected from the CpG positions in the genomic region according to SEQ ID NO: 1 (see para 0050). 
Regarding Claim 19 Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. It is a property of the method of Van Criekinge that if the exon was assessed the CpG’s at positions 10, 11, 12, and 13 according to SEQ ID NOs: 1 would be assessed. 
Regarding Claim 28 Van Criekinge teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. It is a property of the method of Van Criekinge that if the exon was assessed the CpG’s at positions 1-5, 6, 8-18 according to SEQ ID NOs: 1 would be assessed. 

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 102.   Applicants argue that Van Criekinge does not teach expressly, implicitly, or inherently, a method of bisulfite treating isolated genomic DNA and then amplifying a region of the CD248 gene corresponding to a genomic region according to SEQ ID NO:1, where at least one cytosine-phosphate-guanine (CpG) position in the genomic-region according to SEQ ID NO: 1 comprises bisulfite convertible cytosine. They argue that Van Criekinge is silent on amplifying a region corresponding to a genomic region according to SEQ ID NO: 1. Instead, Van Criekinge amplifies a different region of the CD248 gene, a region covered by that reference’s SEQ ID NOs: 201, 202, and 203. Van Criekinge at Table 2 on page 14. Van Criekinge’s regions do not contain, or overlap with, Applicant’s SEQ ID NO: 1.
This arguments has been fully considered.  The Examiner agrees that in the working examples, Van Criekinge amplifies a different region of the CD248 gene.  Even though the reference does not exemplify detecting methylation in the exon of the CD248, the reference still teaches detecting methylation in the exon of the CD248.  Specifically the reference teaches that CpG dinucleotides susceptible to methylation are typically concentrated in the promoter region, intron region or exon region of human genes. Thus, the methylation status of the promoter and/or intron and/or exon region of at least one gene can be assessed (para 0025). It is noted that SEQ ID NO: 1 of the instant application is present in the single exon of the CD248 and Van Criekinge specifically teaches that the methylation status of the exon region of the gene can be assessed. Thus Van Criekinge anticipates the claims. 
Additionally, Applicant shows that a genomic region according to SEQ ID NO: 1 and isolated from leukocytes other than naive CD8+ T cells will not contain bisulfite convertible
cytosines throughout the region. Van Criekinge is silent on leukocytes of any kind. 
This argument has been fully considered but it not persuasive. Applicants argument is
misleading because they have not in fact shown that only CD8+ T cells  have convertible
cytosines in this region. There are over 200 different cell types in the human body and the
specification only provides analysis of 7 types. As discussed in the prior Office Action the
specification was not enabled for a method of distinguishing between CD8+ T cells  and any
other cell type based on the methylation status of this region. The rejection is maintained.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Van Criekinge (US 2011/0117551 Pub 5/19/2011) in view of Kufer (US 2012/0034228 Pub 2/9/2012). 
	The teachings of Van Criekinge are presented above. 
	Van Criekinge does not teach PCR amplification with a primer comprising SEQ ID NO: 4. 
	However Kufer teaches amplification of the endosialin gene using SEQ ID NO: 918. This sequence comprises SEQ ID NO: 4 of the instant application. 
SEQ ID NO: 4          1 CATCTTCCTCATCCTCCC 18
                        ||||||||||||||||||
SEQ ID NO: 918        6 CATCTTCCTCATCCTCCC 23

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Criekinge by using a primer comprising SEQ ID NO: 4 as suggested by Kufer.  One of skill in the art would have been motivated to use the primer of SEQ ID NO: 918 (which comprises SEQ ID NO: 4) for the benefit of using a primer that was known in the art to be useful for amplifying the exon of the CD248 gene. 
8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Criekinge (US 2011/0117551 Pub 5/19/2011) in view of Olek (US 2014/0227703 Pub 8/14/2014). 
The teachings of Van Criekinge are presented above. 
Van Criekinge does not teach a method wherein the method is performed using whole blood and/or non-trypsinized tissue. 
However Olek teaches a method of analyzing the methylation status of at least one CpG position in a gene in a blood or tissue sample.  Olek teaches that the method can be performed without a step of purifying and/or enriching cells, preferably in whole blood and/or non trypsinized tissue (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Criekinge by assaying the CpG positions in a sample of whole blood or non-trypsinized tissue as suggested by Olek.  In the instant case Olek teaches a method of analyzing the methylation status of at least one CpG position in a gene in a blood or tissue sample.  Olek teaches that the method can be performed without a step of purifying and/or enriching cells, preferably in whole blood and/or non trypsinized tissue (abstract). One of skill in the art would have been motivated to use whole blood and/or non trypsinized tissue based on the teachings of Olek since these sample types can be used without a step of purifying and/or enriching cells which saves time and reagents. 

Response To Arguments
9.	In the response the Applicants traversed the rejection under 35 USC 103. Applicants argue that claim 20 depends from and thus requires every limitation of claim 1. Combining the disclosures of Olek with Van Criekinge would not have thought or suggested to those of skill in the art to amplify a region of the CD248 gene corresponding to a genomic region according to SEQ ID NO: 1 where at least one cytosine-phosphate-guanine (CpG) position in the genomic region according to SEQ ID NO: 1 contained bisulfite convertible cytosine. 
This argument has been fully considered but is not persuasive. The Applicants arguments regarding what is missing in Van Criekinge have been fully addressed above.  The response to Applicants arguments, as set forth above, applies equally to the present ground of rejection.  


10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634